Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.

Status of Application and Claims
Claims 1-9 and 11-21 are pending.
Claims 1, 7, 11, 12, 19 and 20 were amended or newly added in the Applicant’s filing on 11/16/2021.
Claim 10 and the 2nd Claim 15 were cancelled in the Applicant's filing on 11/16/2021.
This office action is being issued in response to the Applicant's filing on 11/16/2021 and 12/13/2021.

Terminal Disclaimer
The terminal disclaimer filed on 12/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10/528,925 (formerly application 13/526,532) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan Cheng on 12/09/2021


Claim 1. A non-transitory computer-readable medium comprising instructions which, when executed by a computer, perform a process of mobile enrollment in an automated clearing house (ACH) process, comprising: 
receiving at least one image of a document captured by a mobile device of a user; 
by the computer, correcting at least one aspect of the at least one image to create at least one corrected image; 
executing one or more image quality assurance tests on the at least one corrected image to assess the quality of the at least one corrected image; 
determining an identity of at least one first entity; 
receiving authorization from the user via a graphical user interface;[[ and,]] 
[[when]]determining that the quality of the at least one corrected image satisfies a threshold;[[,]] 
extracting ACH enrollment data for a second entity from the at least one corrected image;[[,]] and 
using the ACH enrollment data to enroll the second entity in the ACH process with the at least one first entity, wherein the enrollment in the ACH process authorizes one or more future ACH transactions between the at least one first entity and the second entity based on the received authorization.
	Claim 19.  A method comprising using at least one hardware processor to: 
receive at least one image of a document captured by a mobile device of a user; 
by the at least one hardware processor, correct at least one aspect of the at least one image to create at least one corrected image; 
execute one or more image quality assurance tests on the at least one corrected image to assess the quality of the at least one corrected image; 
determine an identity of at least one first entity; 
receive authorization from the user via a graphical user interface;[[ and,]] 
[[when]]determine that the quality of the at least one corrected image satisfies a threshold, 
extract automated clearing house (ACH) enrollment data for a second entity from the at least one corrected image;[[,]] and 
use the ACH enrollment data to enroll the second entity in an ACH process with the at least one first entity, wherein the enrollment in the ACH process authorizes one or more future ACH transactions between the at least one first entity and the second entity based on the received authorization.

Allowable Subject Matter
Claims 1-9 and 11-21 are allowed.

Reasons for Allowance

perform a process of mobile enrollment in an automated clearing house (ACH) process, comprising: 
receiving at least one image of a document captured by a mobile device of a user; 
	…
determining an identity of at least one first entity; 
	…
extracting ACH enrollment data for a second entity from the at least one corrected image; and 
using the ACH enrollment data to enroll the second entity in the ACH process with the at least one first entity, wherein the enrollment in the ACH process authorizes one or more future ACH transactions between the at least one first entity and the second entity based on the received authorization. (as in Claim 1).

Such limitation is present in all independent claims.
It is old and well known in the art to image documents and retrieve information from the captured image, such as via optical character recognition (i.e. OCR).  Furthermore, it is also old and well known in the art to utilize this capability to retrieve information to process financial transactions. 
The instant application distinguishes from these old and well known practices by utilizing this capability to specifically capture identity information of entities and enroll said entities in automated clearing house (i.e. ACH) transactions with each other.
Narayanan (US PG Pub. 2007/0288382) discloses a method/system for initiating an ACH transaction based upon capturing an image of a document (negotiable instrument) and retrieving data from the captured image, including the identity of the originator (payee). (see para. 165 and 138). However this prior art reference does not teach or suggest, either by itself or in combination with others, utilizing the extracted data to enroll the user in ACH transactions with the identified originator. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                         December 17, 2021